Citation Nr: 1726159	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to October 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The underlying merits of the claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO previously considered and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

2.  The Veteran was notified of the January 2008 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.

3.  Th evidence received since the January 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.
CONCLUSIONS OF LAW

1.  The January 2008 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the January 2008 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously considered and denied by the RO in a rating decision dated in January 2008.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. §7105; 38 C.F.R. §20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In February 2015, the Veteran essentially requested that his claims for service connection for bilateral hearing loss and tinnitus be reopened.  See VA 21-526 EZ, Full Developed Claim form.

The evidence of record at the time of the rating decision in January 2008 included the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  In that decision, the RO noted that the Veteran had normal hearing in service, although he had told the October 2007 VA examiner that he had hearing loss for 40 years.  It was also noted that his service treatment records did not document any tinnitus and that he had 25 years of noise exposure after service while working in furniture repair.  The VA examiner had found that he had normal hearing in his right ear, but had a mixed sensorineural conductive hearing problem in the left ear.  The examiner also opined that it was less likely than not that the left ear hearing loss was related to his military noise exposure.

The evidence associated with the claims file subsequent to the January 2008 rating decision includes additional statements from the Veteran.  In particular, in a January 2016 VA Form 9, the Veteran provided additional details regarding his military service and noise exposure therein that were not previously considered.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER
New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened.


REMAND

The Veteran has not been afforded a VA examination in connection with his current claims for service connection for hearing loss and tinnitus.  As previously discussed, the Veteran has reported having noise exposure in service.  Moreover, the post-service medical records document left ear hearing loss, and he is competent to report hearing difficulties, including tinnitus.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any hearing loss and tinnitus that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and tinnitus that manifested in service or that are otherwise causally or etiologically related to his military service, including noise exposure therein. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


